Bleckley, Chief Justice.
1, 2. Mrs. TJsry, in alighting from a regular passenger-train at a regular station, being slightly advanced in pregnancy, was injured so that miscarriage ensued, and serious illness followed. She obtained a verdict against the company for $1,000, and the superior court refused a new trial. The sole ground of the motion insisted on in the bill of exceptions, and argued here, is that the verdict was contrary to the charge of the court touching the duty to observe and the effect of omitting ordinary care, on the part of Mrs. TJsry herself, at and immediately after the injury. What we have to rule on the' subject is stated briefly, but accurately, in the first and second head-notes of this opinion. Such knowledge as we possess in respect to risks which prudent women may or may not take in the early stages of prospective maternity, does not enable us to detect, in the light of the record before us, the mistake of the jury, if they committed any, in deciding the questions of fact with which they had to deal. • The conformity of their verdict to law and to the charge of the court depends upon whether they had a correct standard of the prudent pregnant woman in their minds, and whether they correctly compared therewith the conduct of Mrs. TJsry. We can only hope the jury went right in both these respects, for the plain truth is we do not know whether they did or not. They have the support of *62our learned brother who presided at the trial, and who approved their verdict by refusing a new trial. We are not free from painful doubt and uncertainty, but this very fact admonishes us to beware of invading the province of the jury. "We have not failed to scrutinize the facts and study the case closely, but with the result stated. The evidence is fully set out in the official report.
3. On the cross-bill ■ of exceptions, which complains of the refusal of the court to dismiss the motion for a new trial for lack of a formal rule nisi, we entertain no doubt. See third head-note. According to McIntire vs. Tyson, 56 Ga. 468, the rule nisi may be waived indirectly, as well as directly, and it may even be granted at a term of the court subsequent to that at which the motion is made. Here there was an informal but substantial rule, and counsel acknowedged service upon it, and the judge recognized it, as a rule.
Judgment affirmed.